Opinion by

Gbbene, J.
This was an action of debt on a writing obligatory under seal. In the court below the defendant pleaded the statute of limitations, to which the plaintiff demurred, and the court overruled the demurrer.
This ruling of the court is assigned as error, and is the only question raised in the case. Under former decisions of this court, which we see no sufficient reason now to disturb, the statute of limitations cannot be pleaded in bar to such an action, commenced within six years after the act toot effect. The act does not operate retrospectively, nor run conjointly with the repealed act of 1839.
This suit was commenced on the 17th day of Jamiary 1849, and the act for the limitation of actions did not take effect till the 4th day of July 1843 ; consequently it could not be pleaded in an action of debt previous to the 4th of July 1849.
W. 3. Seevers, for plaintiff in error.
J. Q. Ilall, for defendant.
The court below having erred in overruling the demurrer, the judgment is reversed and a trial de novo awarded.
Judgment reversed.